Citation Nr: 1712479	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-12 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for carpal tunnel syndrome (CTS) of the right upper extremity. 

2.  Entitlement to an initial rating in excess of 10 percent for CTS of the left upper extremity. 

3.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1985 to June 2007.  This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his March 2010 substantive appeal, the Veteran indicated he wished to appear at a hearing before the Board at the local VA office.  He was notified of the time and place of the scheduled hearing in an April 2015 letter, but failed to appear for the hearing.  The Veteran did not request a postponement and has not provided good cause for his failure to attend the hearing.  Accordingly, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016). 

This case was previously before the Board in March 2016 when it was remanded for further development.  It has now returned to the Board for additional appellate action.


FINDINGS OF FACT

1.  The Veteran's right CTS is manifested by incomplete paralysis of the major median nerve that is no more than mild. 

2.  The Veteran's left CTS is manifested by incomplete paralysis of the minor median nerve that is no more than mild. 

3.  The Veteran's hypertension requires continuous medication for control; he does not have a history of diastolic pressure predominantly 100 or more; he does not currently have diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for CTS of the right upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2016).

2.  The criteria for an initial rating in excess of 10 percent for CTS of the left upper extremity are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515.

3.  The criteria for an initial compensable rating for hypertension are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the Board's March 2016 remand orders.  In response to the Board's remand, the Veteran was contacted in a March 2016 letter and asked to identify all private providers that have treated his service-connected CTS and hypertension and to execute release forms allowing VA to obtain records from these providers in support of the claims.  No response to this request was received.  VA treatment records were also associated with the claims file.  The claims were readjudicated in a December 2016 supplemental statement of the case (SSOC) and VA has substantially complied with the March 2016 remand.  



Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Bilateral CTS

Service connection for bilateral CTS was awarded in the October 2008 rating decision on appeal with a single noncompensable evaluation assigned effective July 14, 2008.  In an August 2012 rating decision, separate 10 percent evaluations were awarded for CTS of each upper extremity, also effective July 14, 2008.  The Veteran contends that higher ratings are warranted as his CTS manifests in pain, weakness, and sensory loss of the hands and wrists.  

The Veteran's CTS is currently rated under Diagnostic Code 8515 pertaining to impairment of the median nerve.  Under this diagnostic code, mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

After review of the evidence, the Board finds that initial ratings in excess of 10 percent are not warranted for the Veteran's CTS as the condition most nearly approximates mild incomplete paralysis of the bilateral median nerves.  The Veteran was diagnosed with CTS characterized as mild involving the bilateral upper extremities upon VA examination in August 2008.  At that time, the examiner noted documentation of numbness in the hands.  The Veteran reported using a brace intermittently and that he was independent with activities of daily living.  Physical examination revealed a positive Tinel's sign over the median nerves.  Handgrip strength was preserved and there were no sensory deficits.

A private nerve conduction test in August 2009 also demonstrated mild bilateral CTS with the right upper extremity slightly worse than the left.  
Treatment records document the Veteran's complaints of intermittent pain, numbness, and tingling over the bilateral wrists and hands, but these complaints are contemplated by the current 10 percent ratings.  

On May 2012 VA examination, the Veteran reported a subjective complaint of intermittent mild to moderate bilateral wrist pain that occurred with repetitive motion, including when his work requires him to operate a forklift.  The Veteran reported taking medication for the pain and wearing bilateral wrist splints at night.  He reported that he was independent in his activities of daily living and could wash, shave, and take care of his personal needs without any interference from his service-connected CTS.  Physical examination of the Veteran's upper extremities was consistent with a finding of only mild incomplete paralysis.  There were positive Tinel's and Phalen signs.  There was no swelling, deformity, or trophic changes noted.  There were no sensory deficits of the upper extremities, handgrip strength was preserved, and the Veteran did not manifest any muscle atrophy or wasting.  The examiner found there was no paralysis of the right or left hand and diagnosed bilateral CTS.  

The Board concludes that the competent medical evidence therefore establishes that the Veteran's service-connected CTS is reflected by symptoms that most nearly approximate mild incomplete paralysis.  

The Board has considered the Veteran's statements regarding the impact of CTS on his daily functioning, to include the pain that he experiences when operating a forklift at work.  In July 2009 and September 2009 statements, the Veteran reported that he experienced wrist pain and numbness that required he wear splints, but as noted above, these symptoms are contemplated by the currently assigned 10 percent evaluations.  To the extent the Veteran maintains that his symptoms more nearly approximate a higher disability rating, the Board finds that the objective medical evidence outweighs his lay statements.  The medical evidence, to include the nerve conduction report from August 2009, is based on objective testing and examinations performed by medical professionals.  This medical evidence indicates that the Veteran manifests only mild incomplete paralysis with no sensory deficit, full strength, and no atrophy of the upper extremity muscles.  The Board finds that the Veteran experiences intermittent wrist pain and numbness, symptoms that most nearly approximate incomplete paralysis of the median nerves that is mild.  Therefore, initial ratings in excess of 10 percent are not warranted.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  Additionally, manifestations warranting a higher rating are not objectively shown at any time during the appellate period; hence, "staged" ratings are also not warranted.  Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Hypertension

Service connection for hypertension was awarded in the October 2008 rating decision on appeal.  An initial noncompensable evaluation was assigned effective July 14, 2008.  The Veteran contends that a compensable initial rating is warranted for hypertension as his condition requires daily medication that has been increased several times by his physician to ensure blood pressure control. 

The Veteran's hypertension is rated as noncompensably disabling under Diagnostic Code 7101 pertaining to hypertensive vascular disease.  This diagnostic code does not provide for a noncompensable rating, therefore the initial evaluation was assigned in accordance with 38 C.F.R. § 4.31 (providing that when a diagnostic code does not provide for a zero percent evaluation, a zero percent evaluation shall be assigned if the compensable requirements are not met).  Under Diagnostic Code 7101, a 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or the minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication to control blood pressure.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board finds that the Veteran's hypertension does not more nearly approximate the criteria associated with a 10 percent rating.  Although the disability requires control with continuous medication, the Veteran's blood pressure readings have not more nearly approximated a history or current findings of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Blood pressure readings upon VA examinations in August 2008 and May 2012 showed diastolic and systolic readings below the levels contemplated by a compensable 10 percent evaluation.  Service treatment records also do not reflect a history of diastolic pressures predominantly 100 or more.  Although a reading of 150/100 was recorded in May 2009 by the Veteran's primary care provider, the Veteran specifically reported that he had not taken his blood pressure medication for two months and had not seen his provider during that time period.  The May 2009 blood pressure reading is therefore not indicative of the Veteran's blood pressure levels when he takes his hypertension medication and does not reflect that diastolic pressures are predominantly 100 or more.  Cf. Jones v. Shinseki, 26 Vet. App. 56, 61 (2012) (finding that the plain language of Diagnostic Code 7101 contemplates the effects of hypertensive medication).  

Post-service treatment records also document blood pressure readings that do not more nearly approximate diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  The Veteran's blood pressure was elevated in September 2007 and July 2008 when it was measured at 145/90 and 142/86, respectively, and the treating physician characterized the condition as not well-controlled on both occasions.  However, even during these instances of higher readings, the Veteran's blood pressure did not most nearly approximate the criteria associated with a compensable rating.  The medical and lay evidence establishes that the Veteran's hypertension responds well to medication and there is no evidence of functional impairment associated with the service-connected condition.  It is therefore clear that the Veteran's hypertension most nearly approximates the criteria associated with the current noncompensable evaluation under Diagnostic Code 7101.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  Also, manifestations warranting a higher rating are not objectively shown at any time during the appellate period; hence, "staged" ratings are not warranted.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim seeking a compensable rating for hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

In exceptional ratings cases an extraschedular evaluation may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Veteran has not alleged any exceptional or unusual circumstances that raise the issue of an extraschedular rating, nor does he contend that the schedular criteria are inadequate to evaluate the service-connected CTS and hypertension.  These issues have also not been reasonably raised by the record and as such, there is no basis for referring this case for extraschedular consideration.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017); Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Similarly, the remand of a claim for entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is also not necessary.  A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not contain any lay or medical evidence indicating that the Veteran is unemployable due to service-connected CTS or hypertension and the Veteran has worked as a warehouse supervisor throughout the claims period.  Therefore, a claim for TDIU has not been raised and is not part of the increased rating claims before the Board.  


ORDER

Entitlement to an initial rating in excess of 10 percent for CTS of the right upper extremity is denied. 

Entitlement to an initial rating in excess of 10 percent for CTS of the left upper extremity is denied. 

Entitlement to an initial compensable rating for hypertension is denied.




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


